Citation Nr: 0531911	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-05 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, A.B., and F.C.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to March 1946.  He died in January 1987.  The appellant 
is his surviving spouse.

The Board issued a decision in this case in November 1997, 
denying the appellant's claim for service connection for the 
cause of the veteran's death as not being well grounded.  In 
February 1998, the appellant submitted a statement to the RO 
characterized as a Motion for Reconsideration of the Board's 
decision.  No immediate action was taken on the motion.

In August 2000, the appellant again wrote the RO, essentially 
applying to reopen her claim.  The RO determined that new and 
material evidence had not been submitted and she appealed 
that decision to the Board.  The Board Remanded the case to 
the RO in May 2004 for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Also in May 2004, the Board 
sent the appellant notice that her motion for reconsideration 
of the November 1997 decision was denied. She appealed the 
denial of her reconsideration motion to the United States 
Court of Appeals for Veterans Claims (Court).

In reviewing the appellant's appeal to the Court, VA's 
General Counsel found that her February 1998 Motion for 
Reconsideration of the November 1997 Board decision rendered 
that decision non-final.  Noting the subsequent passage of 
the VCAA, the Appellee submitted a Motion for Remand to the 
Court, which adopted that Motion in a December 2004 Order 
that vacated the Board's November 1997 decision and remanded 
the case to the Board for further action pursuant to the 
VCAA.  Thereafter, in April 2005, the Board remanded the 
matter to the RO and noting that the threshold question was 
whether new and material evidence had been submitted to 
reopen the appellant's claim.  The Board explained that the 
Court's action to vacate the Board's November 1997 decision 
effectively nullified the recent actions undertaken by the RO 
and the Board, including the May 2004 Board Remand.  

Pursuant to 38 C.F.R. § 20.900(c) (2005), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.


FINDINGS OF FACT

1.  In a December 1987 rating decision, the RO denied service 
connection for the cause of the veteran's death; the 
appellant did not file a notice of disagreement to initiate 
an appeal from that determination.

2.  The evidence received since the December 1987 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the December 1987 RO decision 
with respect to service connection for cause of the veteran's 
death is not new and material; and the claim is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the January 1994 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in June 2004 and April 2005.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which she appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2004 and April 2005 letters, as well as 
the May 1995 and February 2003 statements of the case, and 
February 1997, June 1997 and August 2005, supplemental 
statements of the case, the RO informed the appellant of the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  The RO also 
notified the appellant of the applicable provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  With respect to notice of the applicable laws and 
regulations regarding a claim to reopen, the appellant was 
given appropriate notice of the applicable laws and 
regulations in the August 2005 supplemental statement of the 
case.  The Board also notes that the June 2004 and April 2005 
letters implicitly notified the appellant that she should 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist her in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence she may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  The appellant 
was provided with the opportunity to attend a hearing which 
she attended before a Hearing Office at the RO in May 1994.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The RO initially denied the appellant's claim for service 
connection for the cause of the veteran's death in December 
1987.  The appellant did not timely appeal this decision, and 
it is final as to the evidence then of record.  In this 
regard, the appellant submitted a statement in June 1990 
stating that she was following up with an earlier notice of 
disagreement that she filed in January 1988 (with respect to 
the December 1987 denial).  However, the claims file is 
devoid of any writing from the appellant following the 
December 1987 denial, but prior to her June 1990 statement.  
Thus, because the June 1990 statement cannot be considered a 
timely notice of disagreement to the December 1987 decision, 
it has been construed as a claim to reopen the previously 
denied claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2005); Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005).  Given the June 1990 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

In the instant case, the evidence on file at the time of the 
adverse December 1987 decision included the veteran's death 
certificate showing that he died in January 1987 of 
pneumonia.  He had no service-connected disabilities at that 
time.  It also included an Affidavit For Philippine Army 
Personnel dated in February 1946 showing that the veteran did 
not sustain any wounds or illness in service and had no 
prisoner of war status.  

Postservice medical evidence on file in 1987 pertained 
primarily to the veteran's psychiatric disability and 
included a November 1972 "To Whom it May Concern Letter" 
from Asuncion G. Jison, M.D., noting that the veteran had 
been treated in December 1966 for schizophrenic reaction, 
paranoid type.  It further included a November 1972 medical 
Certification showing that the veteran was hospitalized for 
schizophrenia reaction and urinary tract infection in 1970, 
and for schizophrenia, paranoid type, in 1971 and 1972.  

There was also a December 1972 affidavit from an affiant who 
said that the veteran exhibited mental problems within a 
month of his service discharge, and a Board decision dated in 
August 1973 denying the claim for entitlement to service 
connection for a mental disorder.  

Evidence submitted subsequent to December 1987 includes both 
new and duplicate private medical records showing psychiatric 
treatment for the veteran many years after service.  To the 
extent that some of these medical records are new, they are 
not material since they essentially show what was already 
known at the time of the 1987 decision, that the veteran 
received postservice psychiatric treatment.  These records 
also indicate that the veteran was treated for anemia, dental 
caries and a straddler injury (urethra), conditions that were 
neither shown in service nor shown to be related to the 
veteran's fatal pneumonia.  Thus, this evidence is not 
material for purposes of reopening the veteran's claim.  
38 C.F.R. § 3.156 (2001).

Also on file subsequent to the December 1987 decision are 
additional written statements, as well as hearing testimony 
from the appellant.  However, the essence of the appellant's 
contentions both prior to and subsequent to December 1987 
have remained the same, i.e., that the veteran's mental 
disability contributed to his death.  Although the appellant 
(in a November 1997 statement) and the Mayor of the 
Municipality of Naguilian (in a November 1993 statement) 
added more specificity to that argument by stating that the 
veteran's mental disability caused him to be exposed to the 
elements without proper attire thereby leading to his fatal 
pneumonia, there is no medical evidence to support their 
assertions.  In other words, there is no medical evidence 
showing that the veteran's schizophrenia is related to his 
fatal pneumonia.  Furthermore, there is no medical evidence 
showing that his schizophrenia was incurred in or aggravated 
by service.  The assertions by the appellant and mayor alone 
in this regard do not constitute probative evidence of such a 
link since neither the appellant nor the mayor possess a 
recognized degree of medical knowledge to render opinions on 
medical matters, including the etiology of the veteran's 
fatal pneumonia.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

There is a Physical Examination Record that the RO received 
in June 2005 from Lomibao Medical Clinic noting that the 
veteran had experienced symptoms such as anxiety and 
nervousness from an alleged head injury prior to his 
discharge from the army (USAFEE); however, this record is 
devoid of treatment dates, a physician's signature, and is 
unaccompanied by actual treatment notes.  Additionally, it is 
inconsistent with the Affidavit For Philippine Army Personnel 
dated in February 1946 noting that the veteran had no wounds 
or illnesses in service.  Moreover, even assuming for 
argument's sake that the veteran did sustain a head injury 
during his period of recognized service, there is still no 
probative evidence relating such an injury to the veteran's 
fatal pneumonia.  

In sum, the evidence received since December 1987 is 
cumulative or redundant and/or is not material to the 
question of whether the veteran's fatal pneumonia was related 
to his recognized military service.  Absent evidence both new 
and material, the claim must fail.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


